The alleged errors for which the defendants ask for a reargument of the case in this court were considered by us before our decision of the appeal and none of them *Page 570 
deemed tenable or of sufficient importance to justify a reversal of the judgment below. This statement is subject to one qualification. There does seem to have been an error in the date from which the trial court allowed interest upon the damages awarded by it. No point, however, was made as to this error by the defendants on the hearing of the appeal, nor can we find any exception in the record that properly raises it. If the defendants can be relieved from the effects of this error, which does not involve a very large sum, they must seek such relief by application to the Supreme Court.
The motion for reargument should be denied, with ten dollars costs.
CULLEN, Ch. J., GRAY, O'BRIEN, BARTLETT, HAIGHT, VANN and WERNER, JJ., concur.
Motion denied.
 *Page 1